Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					         ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed.

   Reason for allowance
The following is an examiner’s statement of reasons for allowance: None of the cited prior art discloses or teaches  a method comprising a combination of: assigning, by the master bot each task of the one or more tasks is assigned based on a worker bot type of each of the one or more worker bots; verifying, by a worker bot of the one or more worker bots and based on user credentials of a user associated with the DevOps workflow, that the user is authorized to access one or more backend DevOps tools associated with a task, of the one or more tasks, assigned to the worker bot, accessing, by the worker bot and via a DevOps orchestration engine of the DevOps virtual assistant platform, the one or more backend DevOps tools to automatically perform the task using the one or more backend DevOps tools and  determining, by the DevOps virtual assistant platform, that the one or more worker bots have completed the one or more tasks and providing, by the DevOps virtual assistant platform and based on determining that the one or more worker bots have completed the one or more tasks, an indication via the collaboration tool that the DevOps workflow request has been processed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KHANH Q DINH/Primary Examiner, Art Unit 2458